UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Mondaire Jones, et al.,
individually, and on behalf of all others similarly   Docket No. 20-cv-6516-VM
situated,
                              Plaintiffs,
        v.                                            DECLARATION OF
                                                      J. REMY GREEN
United States Postal Service, et al.,
                             Defendants.

STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF KINGS                     )

          I, J. Remy Green, being duly sworn, depose and say:

   1. I am counsel for Plaintiffs and the putative class, and I make this declaration

to place certain documents in the record.

   2. Attached as Exhibit 1 are true copies of excerpts from a transcript of

Postmaster DeJoy’s testimony to the House Oversight Committee, as required by

the Court’s Individual Practice II(E)(2). A full video of the Postmaster’s testimony

is also available at https://www.c-span.org/video/?474917-1/house-oversight-

commttee-hearing-postal-service-operations-mail-voting.

   3. Attached as Exhibit 2 is a true copy of an August 12, 2020 “PMG Briefing” on

“Service Performance Measurement.”

   4. Attached as Exhibit 3 is a true copy of an August 31, 2020 letter from

Postmaster DeJoy to the House Oversight Committee and the attachments to that

letter.

   5. Attached as Exhibit 4 is a true copy of an email dated August 18, 2020,

referenced during Postmaster DeJoy’s House testimony.




                                                  1
   6. Attached as Exhibit 5 is a graphic that overlays a Washington Post graphic

(Complaint ¶ 90) with a heatmap-type graphic (e.g., of the results of the 2016

Presidential Election.

   7. Attached as Exhibit 6 is a true copy of a chart prepared and filed in Vote

Forward v. DeJoy, 20-cv-2405-EGS (D.D.C.).

   8. Attached as Exhibit 7 is a true copy of a July 29, 2020 letter from the

American Postal Workers Union initiating a formal grievance.


      As permitted in 28 U.S.C § 1746, I, J. Remy Green, declare, under penalty of
perjury, that the foregoing is true and correct.


Executed On: September 2, 2020

                                       ______________________________________
                                                   J. Remy Green




                                             2
